Case: 20-10930     Document: 00515861095         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 13, 2021
                                  No. 20-10930                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Lopez-Mejia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-592-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Jesus Lopez-Mejia challenges his 75-month sentence of imprisonment
   imposed following his guilty plea conviction for illegal reentry after removal
   from the United States.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10930      Document: 00515861095          Page: 2    Date Filed: 05/13/2021




                                    No. 20-10930


          Because Lopez-Mejia “advocate[d] for a sentence shorter than the
   one ultimately imposed,” he preserved his challenge to the substantive
   reasonableness of the sentence. Holguin-Hernandez v. United States, 140 S.
   Ct. 762, 766-67 (2020). Accordingly, we review for abuse of discretion.
   United States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010).
          The record does not show that the district court failed to account for
   a factor that should have received significant weight, gave significant weight
   to an irrelevant or improper factor, or committed a clear error of judgment in
   balancing the 18 U.S.C. § 3553(a) factors. See United States v. Smith, 440
   F.3d 704, 708 (5th Cir. 2006). Rather, the court considered the parties’
   arguments, Lopez-Mejia’s allocution, and his criminal history.          Lopez-
   Mejia’s arguments amount to no more than a request for this court to reweigh
   the § 3553(a) factors, which this court will not do as the district court is “in
   a superior position to find facts and judge their import under § 3553(a) with
   respect to a particular defendant.” United States v. Campos-Maldonado, 531
   F.3d 337, 339 (5th Cir. 2008) (per curiam). Under the totality of the
   circumstances, the sentence is reasonable. See United States v. Gerezano-
   Rosales, 692 F.3d 393, 400 (5th Cir. 2012). Accordingly, the judgment of the
   district court is AFFIRMED.




                                          2